     Case 1:20-cv-11075-NRB Document 53-2 Filed 02/08/21 Page 1 of 1


                                                                                                          Kutak Rock LLP
                                                                                        1650 Farnam St., Omaha, NE 68102
                                                                                                     office 402-346-6000

                                                                                                         Clete P. Samson
                                                                                                             402.346.6000
                                                                                             clete.samson@kutakrock.com

Dunnegan & Scileppi LLC
437 Madison Avenue, 24th Floor
New York, NY 10022

Attention: William Irvin Dunnegan
By email: wd@dunnegan.com; ls@dunnegan.com


February 8, 2021


       RE: Mattel Inc. v. The Entities d/b/a Goodmenow at the URL Goodmenow.com et al
                                        20 Civ. 10075 (NRB)


Dear Counsel:

As previously stated, we represent PayPal, Inc.

We refer to your email dated February 5, 2021 attaching a letter dated February 4, 2021 from the Hon.
Naomi Reice Buchwald of the U.S. District Court for the Southern District of New York in relation to the
above-captioned proceedings.

As a point of order, we ask that you accurately and faithfully reflect the terms of this letter in any
submission that you make to the Court on behalf of your client. Further, our client is not a party to
these proceedings. Therefore, to the extent any representation has been or will be made by any party
with respect to our client in the course of these proceedings, which is not the subject of this letter or of
any prior correspondence from or on behalf of our client, our client should not be deemed to accept or
consent to such representation.

In order to assist the Court with question #2 directed to the defendants, please note that on or around
January 7, 2021, PayPal, Inc. limited access to eight accounts held by PayPal Hong Kong Limited in
response to the temporary restraining order granted by the Court on December 30, 2020. On or
around January 12, 2021, having conducted further searches in response to the temporary restraining
order, PayPal, Inc. limited access to three additional accounts. These limitations on access will
remain in place as long as reasonably necessary as determined by PayPal, Inc.

PayPal, Inc. will consider and respond to further orders made by the Court with respect to it, if any, as
and when such orders are made.


Yours faithfully,




Clete Samson

Copy to:

DGW Kramer LLP
One Rockefeller Plaza, Suite 1060
New York, NY 10020

Attention: Katherine Burghardt Kramer
By email: kkramer@dgwllp.com; lwu@dgwllp.com; jchen@dgwllp.com
